                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

                                                        )
ANASTASIA WULLSCHLEGER, et al.,                         )
                                                        )
                   Plaintiffs,
                                                        )
       v.                                               )   Case No.: 4:19-cv-235
                                                        )
ROYAL CANIN U.S.A., INC. and NESTLÉ                     )
PURINA PETCARE COMPANY,                                 )
                                                        )
                   Defendants.                          )


            NESTLÉ PURINA PETCARE COMPANY’S NOTICE OF REMOVAL

       Defendant Nestlé Purina PetCare Company (“Purina”) hereby removes this action, Case

No. 1916-CV03690 in the Circuit Court of Jackson County, Missouri to this Court under 28

U.S.C. § 1441(a) (removal of civil actions). Removal is proper based on the original subject-

matter jurisdiction of this Court under 28 U.S.C. § 1331 (federal question) and under 28 U.S.C. §

1332(d) (diversity of citizenship in a class action under the Class Action Fairness Act

(“CAFA”)). This removal comports with 28 U.S.C. § 1446 (procedure for removal of civil

actions) and 28 U.S.C. § 1453 (removal of class actions).

       This action is essentially a duplicate of a pre-existing putative nationwide class action

filed in 2016 in the United States District Court for the Northern District of California, Moore, et

al. v. Mars Petcare US, Inc., et al., No. 16-CV-07001-MMC (N.D. Cal.). The Moore action,

filed by the same counsel as this action (except for local counsel), alleged subject-matter

jurisdiction based on, among other provisions, 28 U.S.C. § 1331 (federal question) and 28 U.S.C

§ 1332(d) (diversity of citizenship in a class action under CAFA). Moore, No. 16-CV-07001-

MMC, Second Am. Class Action Compl. ¶ 17, ECF No. 116. The district court twice dismissed




            Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 1 of 13
the Moore action for failure to state a claim. Id., ECF Nos. 106, 134. The plaintiffs in that

action have appealed the dismissal to the United States Court of Appeals for the Ninth Circuit,

where briefing has concluded and oral argument is being scheduled. Moore, et al. v. Mars

Petcare US, Inc., et al., No. 18-15026 (9th Cir.).

       In light of the outcome in Moore in the Northern District of California, here Plaintiffs and

their counsel have engaged in a strategy to construct their Complaint to circumvent federal-court

jurisdiction, by renaming the claims and by selectively naming defendants. Their strategy fails

because their Complaint is inherently and unavoidably subject to federal subject-matter

jurisdiction, based on both federal question and diversity of citizenship in a class action under

CAFA, making the action removable.

       In further support of this Notice of Removal, Purina provides the following non-

exhaustive summary of the grounds for removal:

                                 TIMELINESS OF REMOVAL

       1.       On February 8, 2019, Plaintiffs commenced this action by filing a putative class-

action petition (hereinafter “Complaint”) in the Circuit Court of Jackson County, Missouri, Case

No. 1916-CV03690, against Purina and another Defendant, Royal Canin U.S.A., Inc. (“Royal

Canin”).

       2.       Plaintiffs served Purina with a summons and a copy of the Complaint on February

25, 2019. This Notice of Removal is therefore timely under 28 U.S.C. § 1446(b) (requiring the

filing of notice of removal within 30 days). See Murphy Bros. v. Michetti Pipe Stringing, Inc.,

526 U.S. 344, 347-48 (1999) (holding that service triggers the 30-day period in which to file

notice of removal).




                                                 2

            Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 2 of 13
                                            CITIZENSHIP

         3.       Under 28 U.S.C. §§ 1441(b)(2) and 1453(b), Purina may remove this action

without regard to its citizenship (Missouri) or the citizenship of any other Defendant.

                                                VENUE

         4.       Venue is proper in this Court because the Western District of Missouri, Western

Division is “the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

                                              CONSENT

         5.       Pursuant to 28 U.S.C. § 1446(b)(2)(A), only defendants “who have been properly

joined and served must join in or consent to the removal of the action.” As of the filing of this

Notice, Plaintiffs have served Purina but, upon information and belief, have not served Royal

Canin.

         6.       Additionally, under 28 U.S.C. § 1453(b), a class action “may be removed by any

defendant without the consent of all defendants.”

                  THIS COURT HAS FEDERAL-QUESTION JURISDICTION

         7.       Under 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.” Whether a

case “arises under” federal law is to be determined based on the content in a “well-pleaded

complaint.” Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 9-10 (1983).

         8.       A “longstanding . . . variety of federal ‘arising under’ jurisdiction” is when state-

law claims “implicate significant federal issues.” Grable & Sons Metal Prods., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308, 312 (2005). The Supreme Court has recognized this category of

federal-question jurisdiction “for nearly 100 years.” Id.; see Franchise Tax Bd., 463 U.S. at 9

                                                    3

              Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 3 of 13
(observing that the Court has “often held that a case ‘arose under’ federal law where the

vindication of a right under state law necessarily turned on some construction of federal law”).

       9.       In determining whether claims arise under federal law, courts consider whether a

federal issue is:    (1) “necessarily raised,” (2) “actually disputed,” (3) “substantial,” and

(4) “capable of resolution in federal court without disrupting the federal-state balance approved

by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013); see Grable, 545 U.S. at 314.

       10.      On the face of the Complaint, Plaintiffs’ claims under the Missouri Antitrust Law,

the Missouri Merchandising Practices Act (“MMPA”), and the Missouri common law of unjust

enrichment implicate substantial federal questions and necessarily turn on interpretation of the

Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §§ 301, 321, 352, 360, and the FDA’s Draft

Compliance Policy Guide (“Draft CPG”), “Labeling and Marketing of Nutritional Products

Intended for Use To Diagnose, Cure, Mitigate, Treat, or Prevent Diseases in Dogs and Cats.”

See Compl. ¶¶ 55-74. Indeed, the Complaint is replete with references to alleged violations of

the FDCA and “federal law,” and Plaintiffs’ state-law claims explicitly invoke and turn on

substantial questions of federal law, justifying “resort to the experience, solicitude, and hope of

uniformity that a federal forum offers on federal issues.” Grable, 545 U.S. at 312. For example,

Plaintiffs’ claims rely upon supposed “[FDCA] violations by Mars/Royal Canin, Purina, and

Hill’s.” Compl. ¶ 62. The antitrust claims set forth in the Complaint turn on federal law because

Plaintiffs’ antitrust claims are predicated upon the allegation that Prescription Pet Food

manufacturers were selling their products in violation of federal law.     See id. ¶¶ 73, 74, 102,

108. Plaintiffs’ MMPA claims also necessarily raise federal issues because they allege that

Royal Canin and Purina misled the public by fraudulently representing a prescription

requirement that had “no legal basis or mandate” under the FDCA. See id. ¶¶ 114, 120.


                                                4

            Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 4 of 13
       11.     Given   these   allegations,   Plaintiffs’   claims   necessarily require   judicial

interpretation of the FDCA and require a court to determine whether Defendants violated the

FDCA. See, e.g., id. ¶ 34 (“None of the Prescription Pet Food purchased by the Plaintiffs

contains a drug, and none has been submitted to the FDA for its review, analysis, or approval.”);

id. ¶ 59 (“All of the Prescription Pet Food of Mars/Royal Canin, Purina, and Hill’s lacked an

approved New Animal Drug Application or met other [FDCA] requirements, and therefore all of

their Prescription Pet Food was ‘unsafe,’ ‘adulterated,’ and ‘misbranded’ in violation of the

[FDCA].”); id. ¶ 65 (“In view of the Draft CPG and their non-compliance with the [FDCA],

Mars/Royal Canin, Purina, and Hill’s were confronted with the choice of whether to continue

marketing their Prescription Pet Food in violation of federal and state law, or to eliminate the

prescription requirement and otherwise comply with law.” (emphasis added)); id. ¶ 40 (alleging

that Prescription Pet Food, among other things, “has not been subjected to the FDA process for

evaluating the quality of drug ingredients and manufacturing processes”; “does not contain any

drug approved by the FDA”; and “does not bear the mandatory legend borne by those items

required by the FDA to be sold by prescription”); id. ¶ 58 (alleging that if “products, including

the Prescription Pet Food of Mars/Royal Canin, Purina, and Hill’s, did not have an approved

New Animal Drug Application or meet other [FDCA] requirements, they were ‘unsafe,’

‘adulterated,’ ‘misbranded,’ illegal, and subject to enforcement actions by the FDA”); id. ¶¶ 41-

42, 59, 63, 69, 72-74, 95, 102, 108, 114, 120, 126, 131. The meaning of the FDCA is an

“essential element” of Plaintiffs’ state-law claims. Grable, 545 U.S. at 315.

       12.     Beyond making disputed and substantial issues of federal law essential to their

claims, Plaintiffs also affirmatively seek an injunction requiring Purina to adhere to federal law.

See Compl. ¶ 138 (requesting orders and judgment “[e]stopping Defendants from denying


                                                 5

         Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 5 of 13
Prescription Pet Food is a ‘drug’ and enjoining Defendants to comply with all federal and

Missouri provisions applicable to the manufacture of such drugs” (emphasis added)). Plaintiffs’

express request for relief requiring compliance with federal law further embeds federal questions

into the matter.

       13.     A federal forum is necessary in order to ensure uniform application of the FDCA.

See Grable, 545 U.S. at 312. Plaintiffs’ strategy to evade federal court invites state courts to

reach differing interpretations of the FDCA’s regulation of Prescription Pet Food. Plaintiffs

should not be permitted “to disguise an essentially federal claim by artful pleading to close off

[Purina’s] right to a federal forum.” Thermalcraft, Inc. v. U.S. Sprint Commc’ns Co., 779 F.

Supp. 1039, 1040 (W.D. Mo. 1991) (internal quotation marks and citation omitted).

                    THIS COURT HAS JURISDICTION UNDER CAFA

       14.     This Court also has original subject-matter jurisdiction under 28 U.S.C. § 1332(d)

because: (a) “any member of a class of plaintiffs is a citizen of a State different from any

defendant”; (b) “the number of members of all proposed plaintiff classes in the aggregate is

[more] than 100”; and (c) “the matter in controversy exceeds the sum or value of $5,000,000.”

28 U.S.C. § 1332(d)(2)(A), (d)(5)(B).

                          There Is Minimal Diversity Under CAFA

       15.     The Complaint alleges that Plaintiffs Anastasia Wullschleger and Geraldine

Brewer are Missouri residents. Compl. ¶¶ 9-10. These Plaintiffs seek to represent classes of

Missouri citizens. Id. ¶¶ 90-92.

       16.     Plaintiffs allege that Defendant Royal Canin is, and has been at all relevant times,

a company incorporated under the laws of Delaware, with its principal place of business in

Missouri. Id. ¶ 11. Under 28 U.S.C. § 1332(c)(1), Royal Canin is a citizen of both Delaware and


                                                6

          Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 6 of 13
Missouri.    CAFA’s requirement of minimal diversity is satisfied because members of the

putative class are citizens of a state (Missouri) different from Defendant Royal Canin

(Delaware). 28 U.S.C. § 1332(d)(2)(A).

       17.      Courts are divided on how to interpret CAFA’s minimal-diversity requirement for

corporate defendants with dual citizenship. Compare Fuller v. Home Depot Servs., LLC, No.

1:07-CV-1268-RLV, 2007 U.S. Dist. LEXIS 59770, at *7-8 (N.D. Ga. Aug. 14, 2007) (holding

that “minimal diversity has been established” under § 1332(d)(2)(A) because “although Home

Depot is a Citizen of Georgia, it is also a citizen of Delaware and, therefore, is diverse from at

least one member of the class [containing Georgia citizens]”), with Roberts v. Mars Petcare US,

Inc., 874 F.3d 953 (6th Cir. 2017) (reversing denial of motion to remand, which found that

minimal diversity existed based on Mars Petcare US, Inc.’s dual citizenship in Delaware and

Tennessee), and Sundy v. Renewable Envtl. Sols., L.L.C., No. 07-5069, 2007 U.S. Dist. LEXIS

75762, at *10-11 n.4 (W.D. Mo. Oct. 10, 2007) (“The Court does not agree with Defendants’

suggestion that minimal diversity exists unless a member of the class is a citizen of both

Missouri and Delaware.”); see also Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567,

577 n.6 (2004) (noting that “[i]t is possible, though far from clear, that one can have opposing

parties in a two-party case who are cocitizens, and yet have minimal Article III jurisdiction

because of the multiple citizenship of one of the parties”). Neither the U.S. Supreme Court nor

the U.S. Court of Appeals for the Eighth Circuit have resolved this issue, but the sounder view is

that CAFA’s requirement of minimal diversity is satisfied where there is a difference in

citizenship between any member of a class of plaintiffs and any defendant, even if there is also

overlapping citizenship.




                                                7

            Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 7 of 13
       18.     Furthermore, the Complaint intentionally avoids naming as defendants certain

necessary parties having diverse citizenship, despite those same parties being named as

defendants in the Moore complaint in the Northern District of California. For example, the

Complaint conspicuously refrains from naming Mars Petcare US, Inc. (“Mars”) as a defendant

even though Plaintiffs allege that “[s]ome combination of Royal Canin and Mars manufactures,

produces, markets, advertises, distributes, and sells Prescription Pet Food sold as Royal Canin

‘Veterinary Diet.’”    Compl. ¶ 14. As the Complaint acknowledges, “Mars is a Delaware

corporation with a principal place of business in Franklin, Tennessee.” Id. Under Plaintiffs’

theory of liability, therefore, Mars is a necessary party that must be joined in this action. See

Fed. R. Civ. P. 19(a) (requiring joinder of necessary parties). The presence of Mars as a

defendant satisfies CAFA’s minimal-diversity requirements under any interpretation.

             There Are At Least One Hundred Members of the Proposed Classes

       19.     Plaintiffs’ Complaint alleges that “the members of the Classes are likely to

number at least in the thousands.” Compl. ¶ 94.

                       The Amount in Controversy Exceeds $5,000,000

       20.     Plaintiffs seek compensatory damages, treble damages, and punitive damages on

behalf of “thousands” of purchasers who were overcharged, for a period of five years, as a

result of Purina and Royal Canin’s alleged misconduct. Id. ¶¶ 90-92, 94, 101-24, 140-42.

       21.     Based on these allegations, “a fact finder might legally conclude” that the class

members suffered damages of more than $5,000,000, satisfying 28 U.S.C. § 1332(d)(2).

Hargis v. Access Capital Funding, LLC, 674 F.3d 783, 789 (8th Cir. 2012) (quoting Bell v.

Hershey Co., 557 F.3d 953, 959 (8th Cir. 2009)).




                                                  8

         Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 8 of 13
               EXCEPTIONS TO CAFA JURISDICTION DO NOT APPLY

       22.     CAFA includes two exceptions to the exercise of federal jurisdiction, the local-

controversy exception and the home-state exception. 28 U.S.C. § 1332(d)(4)(A), (d)(4)(B).

Plaintiffs bear the burden of establishing each element of these exceptions by a preponderance of

the evidence. See Westerfeld v. Indep. Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010)

(“Once CAFA’s initial jurisdictional requirements have been established by the party seeking

removal, . . . the burden shifts to the party seeking remand to establish that one of CAFA’s

express jurisdictional exceptions applies.”). Plaintiffs cannot carry their burden as to either

exception.

       23.     The local-controversy exception precludes the exercise of subject-matter

jurisdiction over a class action only if during the 3-year period preceding the filing of that class

action “no other class action has been filed asserting the same or similar factual allegations

against any of the defendants on behalf of the same or other persons.” 28 U.S.C.

§ 1332(d)(4)(A)(ii). Plaintiffs cannot carry their burden as to this exception for a number of

reasons.

       24.     For example, on December 7, 2016, the same counsel as in this action (except for

local counsel) filed a putative nationwide class action complaint in the U.S. District Court for the

Northern District of California against Purina, Royal Canin, Mars, Hill’s Pet Nutrition, Inc.,

PetSmart, Inc., Medical Management International, Inc. d/b/a Banfield Pet Hospital, and

BluePearl Vet LLC, alleging violations of antitrust, consumer protection, and unjust enrichment

laws based on the same supposed violations of the FDCA. Moore, No. 16-CV-07001-MMC.




                                                 9

           Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 9 of 13
       25.     The Moore complaint contained substantially identical allegations as the

Complaint here, against Purina, Royal Canin, and other defendants, based on essentially identical

legal theories, including alleged violations of the MMPA. In an apparent attempt to avoid

federal court, class counsel carved up the Moore nationwide class into separate state classes and

re-filed in state court. The Court should not allow such gamesmanship, which CAFA was

designed to thwart. See S. Rep. No. 109-14, at 27 (2005) (providing that CAFA aimed to “make

it harder for counsel to ‘game the system’ and keep class actions in state court” and to “create

efficiencies in the judicial system by enabling overlapping and ‘copycat’ cases to be consolidated

in a single federal court, rather than proceeding simultaneously in numerous state courts”);

Williams v. Emp’rs Mut. Cas. Co., 845 F.3d 891, 901 (8th Cir. 2017) (“Congress expressed

concern about lawyers who ‘game the procedural rules and keep nationwide or multi-state class

actions in state courts whose judges have reputations for readily certifying classes and approving

settlements without regard to class member interests.’” (quoting S. Rep. No. 109-14, at 4)).

       26.     Thus, because the plaintiffs in Moore (led by the same counsel as in this case)

asserted the same or similar factual and legal allegations against Purina and Royal Canin on

behalf of a nationwide class of purchasers, including purchasers in Missouri, the local-

controversy exception does not apply.

       27.     Second, the home-state exception applies only where “two-thirds or more of the

members of all proposed plaintiff classes in the aggregate, and the primary defendants, are

citizens of the State in which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(B).

Plaintiffs cannot carry their burden as to this exception for a number of reasons.

       28.     For example, the home-state exception does not apply because, once Mars is

joined as a necessary party for the reasons described above, it will be a primary defendant that is


                                                10

         Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 10 of 13
not a citizen of the State in which Plaintiffs filed this action. See Green v. Skyline Highland

Holdings LLC, No. 17-CV-00534 BSM, 2017 U.S. Dist. LEXIS 198553, at *11-12 (E.D. Ark.

Dec. 4, 2017) (explaining that, among others, a “primary defendant is one [that] . . . is the subject

of a significant portion of the claims asserted by plaintiffs” and holding that the home-state

exception did not apply in part because “[t]he complaint [did] not single out any particular

defendant as more responsible for the alleged harm than any other defendant”).

        Pursuant to 28 U.S.C. § 1446(a), Purina attaches as Exhibit A copies of all process,

 pleadings, and orders filed in the Circuit Court of Jackson County. In accordance with 28

 U.S.C. § 1446(d), Defendant Purina will file a copy of this Notice of Removal with the Clerk of

 the Circuit Court of Jackson County and provide written notice to Plaintiffs. See Exhibit B.




 Dated: March 26, 2019                         Respectfully submitted,



                                               /s/ Michael S. Hargens
                                               Michael S. Hargens (MO #51077)
                                               HUSCH BLACKWELL LLP
                                               4801 Main Street, Suite 1000
                                               Kansas City, Missouri 64112
                                               Telephone: (816) 283-4636
                                               Facsimile: (816) 983-8080
                                               E-mail: Michael.hargens@huschblackwell.com
                                               And

                                               Bryan A. Merryman (pro hac vice forthcoming)
                                               Catherine Simonsen (pro hac vice forthcoming)
                                               WHITE & CASE LLP
                                               555 South Flower Street, Suite 2700
                                               Los Angeles, CA 90071
                                               Telephone: (213) 620-7700
                                               Facsimile: (213) 452-2329
                                               E-mail: bmerryman@whitecase.com
                                                       csimonsen@whitecase.com

                                                 11

         Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 11 of 13
                            And

                            Christopher M. Curran (pro hac vice forthcoming)
                            J. Frank Hogue (pro hac vice forthcoming)
                            WHITE & CASE LLP
                            701 Thirteenth Street, N.W.
                            Washington, D.C. 20005
                            Telephone: (202) 626-3600
                            Facsimile: (202) 639-9355
                            E-mail: ccurran@whitecase.com
                                    fhogue@whitecasel.com

                            Attorneys for Defendant Nestlé Purina PetCare
                            Company




                              12

Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 12 of 13
                               CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and accurate copy of the foregoing Notice of
Removal was forwarded this 26th day of March 2019, by first class U.S. Mail, postage prepaid
to:

James P. Frickleton
Anne M. Tarvin
BARTIMUS FRICKLETON ROBERTSON RADER, P.C.
11150 Overbrook Road, Suite 200
Leawood, KS 66211

Michael L. McGlamry
Wade H. Tomlinson
POPE MCGLAMRY, P.C.
3391 Peachtree Road NE, Suite 300
Atlanta, GA 30326

Edward J. Coyne, III
WARD AND SMITH, P.A.
127 Racine Drive
Wilmington, NC 28403

Michael A. Kelly
Matthew D. Davis
WALKUP, MELODIA, KELLY & SCHOENBERGER
650 California Street, 26th Floor
San Francisco, CA 94108

Daniel R. Shulman
Julia Dayton Klein
GRAY, PLANT, MOOTY, MOOTY & BENNETT, P.A.
80 South 8th Street, Suite 500
Minneapolis, MN 55402

ATTORNEYS FOR PLAINTIFFS


                                      /s/ Michael S. Hargens
                                      Attorney for Defendant Nestlé Purina PetCare Company




                                             13

        Case 4:19-cv-00235-GAF Document 1 Filed 03/26/19 Page 13 of 13
